DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Application
	Claims 31-50 are currently pending in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/04/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/10/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 03/29/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 04/07/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/10/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement (IDS) submitted on 05/10/2022 was filed after the mailing date of the non-final rejection on 02/15/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
	On page 1 of the Applicant’s Remarks, the Applicant identifies the double patenting rejections as established in the non-final rejection mailed on 2/15/2022. The Applicant states that terminal disclaimers have been filed in order to overcome the double patenting rejections.
However, as stated in the non-final rejection, claims 31-50 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 20-29 of prior U.S. Patent No. 11,102,518. A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957). A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. Therefore, the terminal disclaimer filed on 5/16/2022 would not overcome the statutory double patenting rejections on claims 31-50. 
Terminal Disclaimer
The terminal disclaimer filed on 05/16/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,746,608, U.S. Patent No. 10,893,301, and U.S. Patent No. 10,721,495 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 31-50 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 and 20-29 of prior U.S. Patent No. 11,102,518. This is a statutory double patenting rejection. The differences in the claim limitations are shown below in Table 1. Though the claim limitations have slight differences, the inventions are still claiming the same scope and thus, the same invention. 
Table 1: Instant Application No. 17/244,013 vs. U.S. Patent No. 11,102,518
Instant Application No. 17/244,013 Claims (Difference Emphasis Added)
U.S. Patent No. 11,102,518 Claims (Difference Emphasis Added)
31. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags and second subdivision flags, wherein the first subdivision flags are associated with prediction coding, each of the first subdivision flags is associated with one of a first set of regions in a multi-tree structure, the second subdivision flags are associated with transform coding, and each of the second subdivision flags is associated with one of a second set of regions in the multi-tree structure, entropy decode at least one of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the at least one first subdivision flag, and entropy decode at least one of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the at least one second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.
1. A decoder comprising: an extractor configured to: extract, from a data stream representing a video, first subdivision flags and second subdivision flags, wherein the first subdivision flags are associated with prediction coding, each of the first subdivision flags is associated with one of a first set of regions in a multi-tree structure, the second subdivision flags are associated with transform coding, and each of the second subdivision flags is associated with one of a second set of regions in the multi-tree structure, entropy decode each of the first subdivision flags using a first probability estimation context, which is determined based on a hierarchy level within the multi-tree structure of a region in the first set of regions associated with the first subdivision flag, and entropy decode each of the second subdivision flags using a second probability estimation context, which is determined based on a size of a region in the second set of regions associated with the second subdivision flag; a divider configured to: divide, based on one or more of the first subdivision flags, an array of information samples representing a spatially sampled portion of the video into the first set of regions of the multi-tree structure, and divide, based on one or more of the second subdivision flags, at least a portion of the array of information samples into the second set of regions of the multi-tree structure; and a reconstructor configured to reconstruct the array of information samples using prediction coding in accordance with the first set of regions and transform coding in accordance with the second set of regions.
32. The decoder according to claim 31, wherein the first probability estimation context is the same for all first regions that are associated with the same hierarchy level and is different for first regions associated with a different hierarchy level.
2. The decoder according to claim 1, wherein the first probability estimation context is the same for all first regions that are associated with the same hierarchy level and is different for first regions associated with a different hierarchy level.
33. The decoder according to claim 31, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
3. The decoder according to claim 1, wherein the second probability estimation context is the same for all second regions that are of the same size and is different for second regions of a different size.
34. The decoder according to claim 31, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
4. The decoder according to claim 1, wherein the divider is configured to perform the division of the array of information samples into the first set of regions such that the first set of regions are rectangular blocks of a size determined by a first maximum region size, wherein the rectangular blocks are arranged in an order to gaplessly cover the array of information samples.
35. The decoder according to claim 31, wherein the divider is configured to sub-divide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be sub-divided, sub-dividing that region into sub-regions of a first hierarchy level within the multi- tree structure according to a partition rule associated with the first hierarchy level, and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith, wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision flags or a maximum hierarchy level is reached.
5. The decoder according to claim 1, wherein the divider is configured to subdivide at least some of the first set of regions by: determining whether a respective first subdivision flag indicates that each of the at least some of the first set of regions is to be sub-divided, based on a determination that each of the at least some of the first set of regions is to be subdivided, sub-dividing that region into sub-regions of a first hierarchy level within the multi-tree structure according to a partition rule associated with the first hierarchy level, and recursively repeating the determination and sub-division for the sub-regions of the first hierarchy level in order to obtain regions of higher-order hierarchy levels using respective partition rules associated therewith, wherein the determination and sub-division is performed until no further division is to be performed according to the first subdivision flags or a maximum hierarchy level is reached.
36. The decoder according to claim 35, wherein the divider is configured to, in accordance with the partition rules associated with the first and higher-order hierarchy levels, Page 4 of 9sub-divide into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
6. The decoder according to claim 5, wherein the divider is configured to, in accordance with the partition rules associated with the first and higher-order hierarchy levels, sub-divide into sub-regions of equal size, such that there are an equal number of sub-regions at each hierarchy level.
37. The decoder according to claim 31, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
7. The decoder according to claim 1, wherein the extractor is configured to extract syntax elements associated with the first or second set of regions from the data stream in a depth-first traversal order.
38. The decoder according to claim 31, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.  
8. The decoder according to claim 1, further comprising: a merger configured to combine, based on a first subset of syntax elements of the data stream, disjoint from a second subset of syntax elements of the data stream including the first subdivision flags, spatially neighboring ones of the first set of regions to obtain an intermediate subdivision of the array of information samples, wherein the reconstructor is configured to reconstruct the array of information samples using the intermediate subdivision.
39. The decoder according to claim 31, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
9. The decoder according to claim 1, further comprising a predictor configured to predict the array of information samples from the data stream, wherein the reconstructor is configured to perform a spectral-to-spatial domain transform coding to obtain a residual for the array of information samples, and combine the residual and the prediction of the array of information samples to reconstruct the array of information samples.
40. The decoder according to claim 31, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
10. The decoder according to claim 1, wherein the recursive multi-tree partitioning includes a quadtree partitioning technique.
Claim 41 is the same as claim 31 but in encoder form.
Claim 20 is the same as claim 1 but in encoder form.
Claim 42 is the same as claim 32 but in encoder form.
Claim 21 is the same as claim 2 but in encoder form.
Claim 43 is the same as claim 33 but in encoder form.
Claim 22 is the same as claim 3 but in encoder form.
Claim 44 is the same as claim 34 but in encoder form.
Claim 23 is the same as claim 4 but in encoder form.
Claim 45 is the same as claim 35 but in encoder form.
Claim 24 is the same as claim 5 but in encoder form.
Claim 46 is the same as claim 36 but in encoder form.
Claim 25 is the same as claim 6 but in encoder form.
Claim 47 is the same as claim 31 but in non-transitory computer-readable medium form.
Claim 26 is the same as claim 1 but in non-transitory computer-readable medium form.
Claim 48 is the same as claim 32 but in non-transitory computer-readable medium form.
Claim 27 is the same as claim 2 but in non-transitory computer-readable medium form.
Claim 49 is the same as claim 33 but in non-transitory computer-readable medium form.
Claim 28 is the same as claim 3 but in non-transitory computer-readable medium form.
Claim 50 is the same as claim 37 but in non-transitory computer-readable medium form.
Claim 29 is the same as claim 7 but in non-transitory computer-readable medium form.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482